Citation Nr: 9901286	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-27 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right hip 
replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1945 to October 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating action.  


FINDING OF FACT

The record contains no competent medical evidence of an 
association between any current hip disability and military 
service, injury in service, or continued symptoms since 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
hip replacement is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  When a disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant cannot meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet.App. at 495.  

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order to make a claim of service 
connection well grounded.  There must be competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309; Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), affd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

During the current appeal, the appellant has asserted that 
service connection should be granted because the disability 
began during service.  At his personal hearing, he testified 
that he fell from a bunk and hit his hip on a cast iron 
register.  Hearing Transcript (T.) at 2.  According to the 
appellant, he was placed in the infirmary and a heat lamp was 
applied to his hip.  T. at 2.  In support of his contentions, 
the appellant submitted a statement, dated in November 1996, 
from a fellow veteran who stated that he served with the 
appellant in 1943 and slept in barracks-like quarters in 
upper and lower bunks.  Further, he stated that the appellant 
fell out of an upper bunk onto a short, four to five foot 
radiator about twelve to fourteen inches wide and injured his 
back, side and head.  It was reported that the fall rendered 
the appellant unconscious and convulsive.  Moreover, the 
appellant testified at his March 1998 personal hearing, and 
reiterated in a statement dated in December 1997, that none 
of his family members had had arthritis, with the exception 
of his mother who had arthritis because of trauma to the hip.  
T. at 3.  

The veterans available service medical records do not 
indicate that the veteran had any right hip difficulty in 
service.  Additionally, there is no indication that he 
experienced any arthritis.  It was not until 1975 that a 
right hip problem was clinically identified.  The veteran was 
seen in December 1975 with complaints of pain, and arthritis 
of the joint with osteonecrosis of the right femoral head was 
noted.  A right hip replacement was performed which 
subsequently had to be revised in 1987.  The Board also notes 
that the veteran has submitted fact sheets and medical 
information which indicate that arthritis may occur as a 
result of trauma.  

The Board acknowledges the appellants assertion that he 
developed right hip arthritis as a result of the in-service 
fall from an upper bunk.  Nevertheless, the Board finds that 
his claim is not well grounded because of the absence of 
medical nexus evidence linking the arthritis which the 
veteran developed many years after service to the in-service 
injury.  Even conceding that arthritis may occur as a result 
of injury and recognizing the fall the veteran experienced in 
service, without a medical opinion attributing the veterans 
right hip arthritis to such trauma, or to continuous symptoms 
since service, see Savage v. Gober, 10 Vet.App. 489 (1997), 
his claim may not be considered well grounded.  Additionally, 
since no evidence has been presented that tends to show that 
arthritis was manifested within a year of the veterans 
separation from service, the provisions of §§ 3.307, 3.309 do 
not provide a basis for concluding that the claim of service 
connection is well grounded.  Caluza, supra.  

It should be noted that, while the appellant was told by the 
RO that his medical records were destroyed in a fire at the 
National Personnel Records Center, a review of the claims 
folder discloses that some service medical records were in 
fact obtained.  A salient point to be made is that the 
Boards decision to deny this claim is not premised upon the 
lack of official service records.  Indeed, the Board has 
carefully considered the appellants statements with respect 
to events occurring both during and after service and, for 
purpose of considering whether his claim is well grounded, 
has presumed that these statements are true in all respects.  
38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d).  See King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The problem in this case is 
that no nexus or medical opinion has been submitted which 
tends to show that a current hip disability can be attributed 
to the in-service injury that the appellant has described.  
As noted above, without such evidence, his claim cannot be 
considered well grounded.  

It has also been contended on the veterans behalf that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that the 
duty to assist will prevail while development is 
undertaken.  A careful reading of this provision clearly 
shows the initiation of this development is predicated on 
the claim being potentially plausible on a factual basis.  
Essentially, potentially plausible on a factual basis 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the veteran has presented a 
well-grounded claim.  As the veteran has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.  
M21-1 Part III,  1.03(a) provides that [b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed.  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
developing the facts pertinent to the claim. Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim  as compared to development of the evidence underlying 
the claim  merely demands that VA ensure that the veteran 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
concerning a well-grounded claim); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if a claim is incomplete and requires 
further development).  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit v. Brown, 5 Vet. App. 91 (1993), in 
which the Court stated that, [i]f the claim is not well 
grounded, the claimant cannot invoke the VAs duty to assist 
[under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim.  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to fully develop a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is fully developed under M21-1 Part 
III,  1.03(a) means that, where the veterans application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veterans application is incomplete, or that he is aware of 
evidence which would render his claim well grounded, the 
Board finds that the RO complied with 38 U.S.C.A. § 5103 and 
 1.03(a).  



ORDER

The appellants claim of entitlement to service connection 
for a right hip replacement is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
